         Case 1:19-cv-05779-GBD Document 20 Filed 03/16/20 Page 1 of 2



                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    86 Chambers Street
                                                    New York, New York 10007


                                                    March 16, 2020

By ECF
Honorable George B. Daniels
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:     The New York Times Co. et al. v. Dep’t of Defense, No. 19 Civ. 5779 (GBD)

Dear Judge Daniels:

        This Office represents the U.S. Department of Defense (the “Government”) in the above-
referenced case brought by the New York Times Company and Carol Rosenberg (“Plaintiffs”)
pursuant to the Freedom of Information Act (“FOIA”). See 5 U.S.C. § 552. With Plaintiffs’
consent, we request a short extension of the briefing schedule for the parties’ cross-motions for
summary judgment, as set out below. The requested extension would extend the deadlines for
the parties’ cross-motions by two weeks, and would extend the deadlines for the parties’ replies
(and thus, the completion of all briefing) by four days.

        The Government requests this extension to accommodate the personal health
considerations of one of its attorneys, due to which a second attorney will also now be
representing the Government in this case. This is the Government’s first request for extension of
the briefing schedule. Plaintiff consents to this request.

      The parties have agreed upon the following proposed extended deadlines for their cross-
motions for summary judgment:

       Government’s motion for summary judgment: April 1, 2020

       Plaintiff’s cross-motion and response: May 1, 2020

       Government’s response and reply: May 22, 2020

       Plaintiff’s reply: June 5, 2020
         Case 1:19-cv-05779-GBD Document 20 Filed 03/16/20 Page 2 of 2



       If the Court requires further information, we will provide it promptly. We thank the
Court for its consideration of this matter.


                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney for the
                                             Southern District of New York
                                             Attorney for Defendant the
                                             U.S. Department of Defense

                                       By:   /s/ Talia Kraemer
                                             TALIA KRAEMER
                                             ANTHONY SUN
                                             Assistant United States Attorneys
                                             Telephone: (212) 637-2822/2810
                                             Facsimile: (212) 637-2702
                                             E-mail: talia.kraemer@usdoj.gov
                                                        anthony.sun@usdoj.gov


cc:    David E. McCraw, Esq.
       Alexandra Perloff-Giles, Esq.
       Attorneys for Plaintiffs




                                                2
